Exhibit 99.1 •Welcome •Reading of the Minutes •Certify Voting Activity •Vote on Matters of the Proxy Statement •Discussion of Condition of Company ØPresident’s Remarks ØFinancial Review ØLending Environment •Questions & Answers •Vote Results •Adjournment AGENDA PRESENTERS •Aaron L. Groff, Jr. ØPresident, CEO and Board Chairman - ENB Financial Corp and Ephrata National Bank •Paul W. Wenger ØVice President and Corporate Secretary - ENB Financial Corp ØSenior Vice President and Cashier - Ephrata National Bank •Scott E. Lied ØTreasurer - ENB Financial Corp ØSenior Vice President and Chief Financial Officer - Ephrata National Bank •Dale G. Burkholder ØSenior Vice President and Senior Loan Officer - Ephrata National Bank Presented by: Paul W. Wenger Corporate Secretary - ENB Financial Corp ELECTION CERTIFICATION •Elect three (3) Class C directors to serve a three-year term MATTERS OF PROXY CURRENT DIRECTORS Class C Election (3 Year Term) Susan Y. Nicholas Paul W. Wenger Mark C. Wagner Continuing Directors - Class A Aaron L. Groff, Jr. J. Harold Summers Paul M. Zimmerman, Jr. Thomas H. Zinn Continuing Directors - Class B Willis R. Lefever Donald Z. Musser Bonnie R. Sharp VOTING PROCESS Presented by: Paul W. Wenger Corporate Secretary - ENB Financial Corp Proxy Holders •Janice S. Eaby •John H. Shuey Judges of Election •Richard H. Binner •Roger S. Kline •William M. Rohrbach VOTING PROCESS Presented by: Aaron L. Groff, Jr. President/CEO - ENB Financial Corp PRESIDENT’S REMARKS ØTo remain an independent community bank of undisputed integrity, serving the communities of Northern Lancaster County and beyond. ØTo offer state-of-the-art financial products and services of high quality and value at an affordable price. ØTo provide unsurpassed personal service, delivered by a highly dedicated professional team. MISSION STATEMENT •Courteous •Accurate •Responsive •Empowered WE CARE •Growth •Efficiency •Leadership development •Successfully navigate the new regulatory environment •Stay true to our community banking core values STRATEGIC INITIATIVES Presented by: Scott E. Lied Treasurer - ENB Financial Corp FINANCIAL CONDITION •Unaudited Financial Information ØSome of the following slides do present financial information that is unaudited. Therefore, this information is subject to adjustments that could be necessary upon completion of the annual audit. •Forward Looking Statements ØSome of the material and/or language used in this presentation would be considered as a forward looking statement. Management is not obligated to update these forward looking statements. DISCLOSURES NET INCOME SIGNIFICANTITEMS Net Interest Income $ increase Other Income $ increase Operating Expenses $ decrease Provision Expense $ decrease NET INTEREST INCOME OTHER INCOME OPERATING EXPENSES PROVISION EXPENSE EARNINGS AND DIVIDENDS PER SHARE DIVIDEND COMPARISON CorporateName Current Dividend Change from Dividend High (2006 - 2008) ENB Financial Corp -22.58% VIST Financial Corp -75.00% Fulton Financial Corp -77.78% National Penn Bancshares -94.12% Susquehanna Bancshares -91.30% Union National Financial Corp -100.00% SHAREHOLDER VALUE *Average derived from first quarter 2011 daily close prices. ** Dividend yield calculated as of 03/31/2011. ENBP SUSQ FULT Average Stock Price - Oct 2008 Average Stock Price - Jul 2009 Jul 2009 Price as % of Oct 2008 Price 97% 28% 52% Average Stock Price* - Q1 2011 Q1 2011 Price as % of Oct 2008 Price 88% 56% 92% Current Dividend Yield on Investment** 4.26% 0.42% 1.50% Measurement ENB Peer** Return on Assets (ROA) 0.86% 0.50% Return on Equity (ROE) 8.88% 4.60% Efficiency Ratio 65.55% 68.18% Tier 1 Leverage Capital 9.63% 9.08% PEER ANALYSIS* * As of December 31, 2010 ** Peer Group is defined as all banks nationwide with assets between $300 million and $1 billion. •Q1 2011 ØEarnings: $1,697,000 versus $1,468,000 (Q1 2010) •15.6% increase over Q1 2010 ØAssets: $756 million versus $748 million (Q4 2010) •1.0% increase over year-end 2010 FIRST QUARTER RESULTS LENDING ENVIRONMENT Presented by: Dale G. Burkholder Sr. Vice President and Sr. Lending Officer - Ephrata National Bank LOAN GROWTH RATES * Peer Group is defined as all banks nationwide with assets between $300 million and $1 billion. AVERAGE LOAN GROWTH MIX OF LOAN PORTFOLIO * Peer Group is defined as all banks nationwide with assets between $300 million and $1 billion. Measurement ENB Peer* Delinquent Loans as a % of Total Loans 1.38% 4.51% Non-performing Loans as a % of Total Loans 0.97% 3.22% ALLL as a % of Total Loans 1.72% 1.96% Charge-offs as a % of Average Loans 0.14% 1.01% ASSET QUALITY * Peer Group is defined as all banks nationwide with assets between $300 million and $1 billion. HISTORICAL LOAN LOSSES QUESTIONS & ANSWERS Presented by: Paul W. Wenger Corporate Secretary - ENB Financial Corp VOTING RESULTS •Mission Statement: ØTo remain an independent community bank of undisputed integrity, serving the communities of Northern Lancaster County and beyond. ØTo offer state-of-the-art financial products and services of high quality and value at an affordable price. ØTo provide unsurpassed personal service, delivered by a highly dedicated professional team. ADJOURNMENT
